Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/027,276 filed on 9/21/20 has a total of 20 claims pending for examination; there is/are 1 independent claim(s) and 19 dependent claims, all of which are examined below.
Election/Restrictions
Applicant’s election without traverse of Species 1, figure 2 (claims 1-20) in the reply filed on 2/24/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 21-65 directed to species non-elected without traverse.  Accordingly, claims 21-65 have been cancelled.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2020-0006903 filed on 1/17/20.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 21-65 have been cancelled.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest a PIM controller configured to control a memory mode and a MAC mode of the PIM device, wherein the PIM controller is configured to generate and transmit a memory command to the PIM device in the memory mode, and wherein the PIM controller is configured to generate and transmit first, second, third, fourth, and fifth (first to fifth) MAC commands to the PIM device in the MAC mode, in combination with the other limitations found in the claim.


With regards to clams 2-20, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
The following is a discussion of the closest prior art found and how it differs from the instant case:
US Patent Application Publication No. 20200174749 to Kang et al. teaches a computation circuit performs a multiplication operation on data A and data B which is then accumulated and stored in a buffer.  Kang et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent Application Publication No.20200089472 to Pareek et al. teaches circuits that perform multiplication of operands and then storing the result in an accumulation register.  Pareek et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent Application Publication No.20210072986 to Yudanov et al. teaches a unit including an accumulator that may include a bit result of an associated multiplication.  Yudanov et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM

/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181